Title: To James Madison from James Monroe, 9 May 1815
From: Monroe, James
To: Madison, James


                    
                        
                            Dear Sir
                        
                        WASHINGTON May 9. 1815.
                    
                    Mr Shaler intimates that the commanders of the squadrons about to sail for the medeteranean, expect some additional allowance to their pay in the navy, on account of their new office as commissioners to treat for peace, and that it may be made by a sum in gross for the expences of their table. I have conferrd with Com: Rodgers on the subject, who thinks that the claim is reasonable, and is sanction’d by the example of g Britain. He thinks however that 1000 dolrs to cash would be adequate pr annum & satisfactory. They may be subject to contingent expences as Commissrs., which would fall on themselves, or be difficult to distinguish so as to authorize being brought into an acct. Mr Dallas approves the idea. Shall I act on it.
                    I send with this the communication with Mr Baker. I shall leave this on thursday or friday, if nothing unexpected occurs to prevent it. I shall write daily till I set out, & suggest what ever occurs in the interim. With affectionate regard
                    
                        
                            Jas Monroe
                        
                    
                 